Citation Nr: 1748500	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder prior to January 4, 2010 and from March 1, 2010.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an increased rating in excess of 10 percent for service-connected abdominal adhesions.

4.  Entitlement to an increased rating in excess of 20 percent for service-connected subluxation of the mandible.



REPRESENTATION

Veteran represented by:	James N. Guin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from November 1987 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), which granted service connection for PTSD, assigning a 30 percent disability rating effective May 26, 2009.  In a subsequent June 2013 rating decision, the RO granted service connection for a depressive disorder.  The Veteran was assigned a temporary total evaluation from January 4, 2010 to February 28, 2010 due to a psychiatric hospitalization for over 21 days, with a 30 percent rating assigned thereafter.

The Board previously remanded the appeal in September 2015 to schedule the Veteran for a videoconference hearing.  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  A copy of the hearing transcript has been associated with the record.  

The Veteran filed a timely notice of disagreement to a rating decision issued in February 2016, which denied claims for increased ratings for service-connected abdominal adhesions and service-connected subluxation of the mandible.  The RO, however, has not issued a statement of the case addressing these issues.  The filing of a notice of disagreement places a claim in appellate status and the failure to issue a statement of the case in such a circumstance renders a claim procedurally defective, necessitating a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); Manlincon, 12 Vet. App. 238.  These issues have been added to the appeal pursuant to Manlincon and are remanded for the issuance of a statement of the case.

The Board finds that entitlement to a TDIU issue is part and parcel of the perfected appeal as to the increased rating claim.  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Unfortunately, the Board finds that a remand is necessary prior to adjudicating the Veteran's claims on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  Where a veteran asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During a February 2017 videoconference hearing, the Veteran testified that her PTSD with depressive disorder has progressively worsened.  The Board notes that the most recent VA psychiatric examination of record is from July 2010.  Accordingly, an additional VA examination is required in order to determine the current severity of the Veteran's service-connected PTSD with depressive disorder.

Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, the veteran is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon, 12 Vet. App. 238.  The Veteran submitted a May 2016 notice of disagreement to the issues of increased ratings for service-connected abdominal adhesions and service-connected subluxation of the mandible.  To date, the RO has not acknowledged the Veteran's May 2016 notice of disagreement and has not issued a statement of the case.  Therefore, the appeal with regard to these issues is being remanded for the issuance of a statement of the case.

Additionally, as a determination on the Veteran's claim for an increased evaluation for PTSD with depressive disorder could substantially affect the claim for entitlement to a TDIU on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, the Board finds that that these claims should be considered together on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an updated VA psychiatric examination to address the current severity of service-connected PTSD with depressive disorder.  All indicated studies or testing should be conducted.  The VA examiner should specifically address the effect of the Veteran's service-connected PTSD and depressive disorder on her social and occupational functioning in the examination report.

2.  After all development has been completed, the AOJ should review the claims on appeal again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and her representative with a supplemental statement of the case on the issue of an increased rating for PTSD with depression and TDIU, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

3.  The AOJ should issue a statement of the case addressing the issues of an increased rating for abdominal adhesions and increased rating for subluxation of the mandible.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless she perfects her appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





